Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                               Appellate Court                          Date: 2017.05.15
                                                                        08:51:07 -05'00'




                  People v. Smith, 2017 IL App (1st) 122370-B



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAMAL SMITH, Defendant-Appellant.



District & No.    First District, First Division
                  Docket No. 1-12-2370



Filed             February 27, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 09-CR-18811; the
Review            Hon. Diane Cannon, Judge, presiding.



Judgment          Affirmed in part and vacated in part.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Pamela Rubeo, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                  and John E. Nowak, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE HARRIS delivered the judgment of the court, with opinion.
                  Justices Simon and Pierce concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant, Jamal Smith, appeals his convictions for unlawful use of a weapon by a felon
     (UUWF) (720 ILCS 5/24-1.1(a) (West 2008)) and aggravated unlawful use of a weapon by a
     felon (AUUW) (720 ILCS 5/24-1.6 (West 2008)) and his sentence of five years’
     imprisonment. On appeal, Smith contends (1) the trial court improperly limited defense
     counsel’s cross-examination of Officer Moore; (2) the supreme court’s decision in People v.
     Aguilar, 2013 IL 112116, rendered the predicate felony used to prove an element of his offense
     unconstitutional and void, therefore, his convictions for UUWF and AUUW should be
     vacated; and (3) if his UUWF conviction is affirmed, this court should reduce his conviction
     from a Class 2 felony to a Class 3 felony. On March 25, 2014, this court issued a judgment
     vacating both convictions. On September 28, 2016, our supreme court, in the exercise of its
     supervisory authority, directed this court to vacate the March 25, 2014, judgment and
     reconsider in light of People v. McFadden, 2016 IL 117424, and People v. Burns, 2015 IL
     117387. The parties submitted supplemental briefs on the issue. Upon reconsideration, we
     vacate Smith’s conviction of AUUW but affirm his conviction of UUWF.

¶2                                         JURISDICTION
¶3       The trial court sentenced Smith on July 25, 2012. He filed a notice of appeal on the same
     date. Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois
     Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rules 603 (eff. Feb. 6,
     2013) and 606 (eff. Dec. 11, 2014) governing appeals from a final judgment of conviction in a
     criminal case entered below.

¶4                                        BACKGROUND
¶5       Smith was charged, as a previously convicted felon, with one count of UUWF for being in
     possession of a semiautomatic handgun and one count of AUUW by a felon for possession of a
     revolver. The following evidence was elicited at Smith’s jury trial. On October 3, 2009, at
     around 9:40 p.m., Chicago police tactical officer Ronald Moore, dressed in plain clothes, rode
     in the front passenger seat of an unmarked police car driven by Officer LeMyles Remias.
     Sergeant Richard Rochowicz was in the backseat of the car. In the area of 8800 South Halsted
     Street, Officer Moore observed that the female driver in the vehicle to the right of him was not
     wearing a seatbelt. They activated the police car’s lights and pulled the car over. Officer
     Remias approached the driver, later identified as Natasha Kennedy. Officer Moore and
     Sergeant Rochowicz approached the passenger side of the car. As they approached, they
     observed the front seat passenger, defendant Smith, “leaning over as if he appeared to be
     placing something under his seat.” Officer Moore also observed a male passenger, later
     identified as Christopher Smith, in the backseat.
¶6       The officers learned that Kennedy’s license had been revoked and placed her under arrest.
     The occupants exited the vehicle, and Sergeant Rochowicz searched the vehicle before it was
     towed. While searching, Sergeant Rochowicz found a gun and announced “143 Adam” to alert
     the other officers. When he looked in the backseat, Sergeant Rochowicz found a second gun
     and announced “times two.” After being advised of his Miranda rights, Sergeant Rochowicz
     asked Smith, “[W]hat’s up with the gun?” Smith acknowledged owning the guns and stated


                                                 -2-
     that he was taking the weapons to his “aunt’s house because we’re going out of town.” Officer
     Moore testified that he observed suitcases in the backseat of the car.
¶7       On cross-examination, Officer Moore stated that when he checked the ownership of the
     vehicle, he found that it did not belong to Smith. His towing report did not account for the
     luggage, and he could not recall what had happened to the luggage. Officer Moore also
     acknowledged that the “143 Adam” code was not noted in any case or police reports, but it was
     a term officers often used. He stated that he did not see any weapons as he initially approached
     the car or at any time before Sergeant Rochowicz recovered the weapons. Officer Moore stated
     that neither he nor the other officers wrote down Smith’s statement that the guns belonged to
     him. Also, an assistant State’s Attorney did not come to interview Smith, and his statement was
     not videotaped.
¶8       Defense counsel then attempted to question Officer Moore about a five page incident
     report he filed:
                  “Q. And, officer, this is a five-page report, correct?
                  A. Yes.
                  Q. And this report—there is an area where you have to identify suspects, correct?
                  A. Yes.
                  Q. Those who are victims, right?
                  A. Yes.
                  Q. What kind of case this is?
                  A. Yes.
                  Q. And it would list all of the suspects, right?
                  A. Yes.
                  Q. And there’s all kinds of information that you have to put in here about the
             vehicle?
                  THE COURT: Ladies and gentlemen, police reports are not evidence. You won’t
             be getting police reports, not just in this case, but in any case just so you understand
             that. If they were, we would just give you the police report and send you back there.
             They are not evidence.
                  MS. PANOZZO [Defense attorney]: Correct?
                  A. Yes.
                  Q. And there’s a section here where you can prepare a narrative, which is a
             summary of what occurred, right?
                  A. Yes.
                  Q. And you prepared that summary?
                  A. Yes.
                  Q. All right. In that summary it talks about this—
                  THE COURT: That will be sustained. Anything in the police report is not evidence.
             It is not admissible, ladies and gentlemen. Counsel knows that and now you know it
             too.”




                                                -3-
¶9         On redirect, Officer Moore stated that the other occupants of the vehicle, Christopher
       Smith and Natasha Kennedy, were found in possession of cannabis and they were brought to
       the police station on that basis.
¶ 10       Sergeant Rochowicz testified that on October 3, 2009, he worked as a tactical supervisor
       for a team of officers focused on gang and narcotics enforcement. That night, he, Officer
       Moore, and Officer Remias wore plain clothes and traveled in an unmarked police car. In the
       vicinity of 88th Street and Halsted Street, they observed a female driver not wearing a seat belt.
       They activated the police car’s lights and pulled the car over. As Sergeant Rochowicz
       approached the stopped vehicle, he noticed the person sitting in the front passenger seat (which
       he identified as Smith) “crouching down reaching towards the floor area of the vehicle.”
¶ 11       After the occupants exited the vehicle, Sergeant Rochowicz looked under the front
       passenger seat and found a “semiautomatic silver .32 caliber” handgun. The gun contained one
       live round in its chamber. Sergeant Rochowicz continued his search and found a second gun, a
       .38-caliber revolver containing five live rounds, behind the driver’s side backseat. He read
       Smith his Miranda rights, and after Smith agreed to speak, he asked him, “[W]hat’s up with the
       gun?” Smith told him that the gun was his and there was another gun in the rear compartment
       of the car. He stated that he was dropping the guns off at his aunt’s house because he was going
       out of town. Sergeant Rochowicz observed luggage in the backseat of the car. At the police
       station, he gave the recovered weapons and ammunition to Officer Paublo Delgado for
       inventory.
¶ 12       On cross-examination, Sergeant Rochowicz stated that as he approached the stopped
       vehicle, he could not see Smith’s hands or what he was doing. He acknowledged that while a
       license check was performed on the driver, he kept his eyes on Smith and did not watch the
       backseat passenger. He stated that while he searched the car, he did not wear gloves nor did he
       wear gloves when handling the recovered weapons. No evidence technician was called to the
       scene, and no photographs were taken of the car or the guns. Likewise, no one inventoried or
       photographed the luggage. Sergeant Rochowicz did not write down Smith’s statement, nor did
       he give him paper on which to write down his statement. An assistant State’s Attorney did not
       take a statement nor was a statement recorded or videotaped.
¶ 13       On redirect, Sergeant Rochowicz stated that he has pulled over a vehicle and found
       something illegal hundreds of times in his career. He testified that the police do not call an
       evidence technician to the scene every time, usually only if a shooting occurred or if a burglary
       with an unknown offender occurred. He stated that handwritten statements are usually taken in
       violent crime situations, and video statements are usually taken in cases of homicide.
¶ 14       Illinois State Police forensic chemist Jeanne Hutcherson testified as an expert in latent print
       examination. She stated that she examined the revolver and five rounds of ammunition
       recovered and found with a reasonable degree of scientific certainty no latent prints suitable for
       identification. Chicago police forensic investigator Herbert Keeler, an expert in fingerprint
       identification, examined the handgun and one live round of ammunition recovered. He
       testified that he could only recover “partials and smudges.”
¶ 15       The parties stipulated that Smith had been convicted previously of a qualifying felony.
       Specifically, Smith had a prior conviction of the Class 2 felony offense of AUUW under case
       No. 05 CR 17607. Smith’s conviction under case No. 05 CR 17607, in turn, was supported by
       his prior felony conviction under case No. 05 CR 13735 for a violation of section 24-1.6(a)(1),
       (a)(3)(A) of the Criminal Code of 1961 (Code) (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West

                                                    -4-
       2004)). The State rested, and defense counsel made a motion for a directed finding, which the
       trial court denied. Defense counsel rested without presenting evidence. The jury found Smith
       guilty of UUWF regarding the handgun and AUUW regarding the revolver. After denying
       Smith’s motion for a new trial, the trial court merged his AUUW conviction into his UUWF
       conviction and sentenced Smith to five years’ imprisonment. Smith filed this timely appeal.

¶ 16                                             ANALYSIS
¶ 17       Smith’s first contention is that the trial court erred when it “sua sponte precluded [his]
       attorney from cross-examining Officer Moore” about Smith’s alleged statement and foiled
       counsel’s attempt to impeach Officer Moore by omission using his police report. Smith has
       forfeited this issue on review, however, by failing to object at trial during the
       cross-examination. See People v. Enoch, 122 Ill. 2d 176, 186 (1988) (in order to preserve an
       issue for review, defendant must make an objection at trial and include the issue in a posttrial
       motion). Smith also failed to set forth an offer of proof at trial. “[I]n order to preserve an issue
       concerning the trial court’s preclusion of impeaching evidence at trial, the defendant must set
       forth an offer of proof at trial.” People v. Wallace, 331 Ill. App. 3d 822, 831 (2002).
¶ 18       This court may review forfeited issues as plain error; however, we first must determine
       whether any error occurred. People v. Lewis, 234 Ill. 2d 32, 43 (2009). In reviewing the
       transcript of Officer Moore’s cross-examination outlined above, it is unclear whether defense
       counsel was attempting to impeach him by omission regarding Smith’s statement allegedly
       contained in his police report. Defense counsel generally asked about information contained in
       a police report, and the trial court properly responded that police reports are not admissible
       evidence. The record shows that it was during the cross-examination of Sergeant Rochowicz
       wherein Rochowicz stated that he had put in a police report that Smith made the statement.
       Defense counsel did not inquire further into the police report, and the trial court did not
       interject at that time. The trial court could not have committed error if it did not preclude
       defense counsel from questioning Sergeant Rochowicz about his police report.
¶ 19       Even if the trial court improperly limited defense counsel’s cross-examination of Officer
       Moore, the error warrants reversal of Smith’s conviction “only where there has been a clear
       abuse of discretion and a showing of manifest prejudice to the defendant.” (Internal quotation
       marks omitted.) People v. Porter, 96 Ill. App. 3d 976, 983 (1981). Any error in restricting
       cross-examination of a witness whose testimony merely supports the prosecution, “or on
       whose credibility alone the prosecution does not rest, must be deemed harmless.” (Internal
       quotation marks omitted.) Id. Here, both Officer Moore and Sergeant Rochowicz testified that
       Smith made the statement, so the prosecution did not rely on Officer Moore’s credibility alone
       to support its case. Therefore, any error in restricting Officer Moore’s cross-examination may
       be deemed harmless.
¶ 20       Smith also makes a brief argument, without citation to authority, that the trial court
       improperly sustained two State objections and overruled one defense objection, during closing
       arguments. Specifically, Smith contends that the trial court erred in allowing the State to argue
       that Smith’s statement “was documented in the report” when the testimony showed that no one
       wrote down the statement or gave Smith an opportunity to write it down. However, the
       prosecutor has great latitude in making a closing argument and may properly “comment on the
       evidence and any fair, reasonable inferences it yields.” People v. Nicholas, 218 Ill. 2d 104, 121
       (2005). Sergeant Rochowicz stated that in his police report he put down that Smith had made a

                                                    -5-
       statement. A reasonable inference from that evidence is that he wrote down Smith’s statement
       in the report. Furthermore, defense counsel was permitted to rebut the State in closing
       argument by arguing that the only evidence of Smith’s statement is contained in the officers’
       oral testimony. We find no error here.
¶ 21       Smith, however, also contends that we must vacate his conviction for UUWF in light of our
       supreme court’s decision in People v. Aguilar, 2013 IL 112116. In Aguilar, the issue before our
       supreme court was “whether the Class 4 form of section 24-1.6(a)(1), (a)(3)(A), (d) violates the
       second amendment right to keep and bear arms.” Id. ¶ 18. The court found that the second
       amendment protects a person’s right to bear arms for self-defense outside of the home, and
       because the Class 4 form of the specified section “categorically prohibits the possession and
       use of an operable firearm for self-defense outside the home,” it was unconstitutional on its
       face. Id. ¶¶ 21, 22. Smith’s conviction of UUWF was based on his prior felony conviction
       under case No. 05 CR 13735 for violating section 24-1.6(a)(1), (a)(3)(A) of the Code, the same
       Class 4 form of AUUW which our supreme court found unconstitutional in Aguilar. Smith
       argues on appeal that we should vacate his UUWF conviction because Aguilar rendered the
       predicate felony (case No. 05 CR 17607) used to prove an element of his offense void and
       unenforceable.
¶ 22       Our supreme court addressed this issue in People v. McFadden, 2016 IL 117424, a case in
       which the defendant was charged with multiple counts of armed robbery and UUWF, having
       previously been convicted of the felony offense of AUUW. In McFadden, the defendant
       stipulated at trial that he was convicted of the prior felony conviction. He argued, however, that
       Aguilar has rendered the statute under which he was previously convicted unconstitutional and
       void ab initio; therefore, his prior AUUW conviction may not be used to establish the present
       UUWF offense. Id. ¶¶ 15-16.
¶ 23       Our supreme court agreed that declaring a statute unconstitutional renders the statute void
       ab initio, or void “ ‘ “from the beginning.” ’ ” Id. ¶ 17 (quoting Perlstein v. Wolk, 218 Ill. 2d
       448, 455 (2006), quoting Black’s Law Dictionary 1604 (8th ed. 2004)). An unconstitutional
       statute is unenforceable, and the decision declaring the statute unconstitutional is retroactive.
       Id. ¶ 18. It follows that once a criminal statute is declared facially unconstitutional, “a
       defendant may not be prosecuted under it and, as a remedy, must be allowed to apply the
       court’s declaration as a basis to vacate his judgment of conviction premised on the facially
       unconstitutional statute.” Id. ¶ 19.
¶ 24       The defendant in McFadden, however, did not seek to vacate his prior AUUW conviction;
       rather, he sought to reverse his present “conviction for UUW by a felon, a constitutionally
       valid offense, by challenging the sufficiency of the evidence to convict him.” Id. ¶ 21. The
       defendant thus presented the “different question” of whether a prior conviction based on a
       statute that has been subsequently declared facially unconstitutional “may nevertheless serve
       as proof of the predicate felony conviction in prosecuting” a UUWF offense. Id.
¶ 25       In making this determination, the McFadden court looked at the United States Supreme
       Court case of Lewis v. United States, 445 U.S. 55 (1980), which addressed the issue of whether
       a constitutionally infirm prior felony conviction could be used as the predicate felony under a
       federal felon-in-possession-of-a-firearm statute. McFadden, 2016 IL 117424, ¶ 22. The Court
       in Lewis examined the language of the federal firearms statute and found that the statute
       contained “ ‘[n]o exception *** for a person whose outstanding felony conviction ultimately
       might turn out to be invalid for any reason.’ [Citation.]” Id. ¶ 23. Thus, the Court determined

                                                   -6-
       that any felony conviction, without intervening action to vacate the conviction, can be the
       predicate felony of an offense under the federal firearms statute since the only relevant
       question is defendant’s felony status at the time he was charged with unlawful possession of a
       firearm. Id. ¶ 24.
¶ 26       Following Lewis, the McFadden court looked at the language of the UUWF statute (720
       ILCS 5/24-1.1(a) (West 2008)), and found it also requires only that the State prove defendant’s
       felon status. McFadden, 2016 IL 117424, ¶ 27. The court determined that the statutory
       language, as well as the policy and purpose of the UUWF statute, “represents a considered and
       deliberate decision to require that a prior felony conviction be vacated or expunged before a
       firearm is possessed.” Id. ¶ 30. The court reasoned that “[a]lthough Aguilar may provide a
       basis for vacating defendant’s prior 2002 AUUW conviction, Aguilar did not automatically
       overturn that judgment of conviction. Thus, at the time defendant committed the UUW by a
       felon offense, defendant had a judgment of conviction that had not been vacated and that made
       it unlawful for him to possess firearms.” Id. ¶ 31. The court held that since the defendant failed
       to clear his felon status before obtaining the firearm that resulted in his UUWF conviction, his
       prior AUUW conviction “properly served as proof of the predicate felony conviction for UUW
       by a felon.” Id. ¶ 37.
¶ 27       Like the defendant in McFadden, Smith presents the question of whether a prior AUUW
       conviction based on a statute that has been subsequently declared facially unconstitutional
       “may nevertheless serve as proof of the predicate felony conviction in prosecuting the offense
       of UUW by a felon.” Id. ¶ 21. Smith stipulated at trial that he had been convicted previously of
       a qualifying felony (AUUW). Although Aguilar subsequently deemed the AUUW statute
       unconstitutional on its face, Smith did not clear his felon status prior to obtaining the weapon
       that led to his conviction under the constitutionally valid UUWF statute. Therefore, following
       McFadden, Smith’s prior AUUW conviction properly served as proof of the predicate felony
       conviction for UUWF, and we affirm his conviction.
¶ 28       Smith, however, urges this court to disregard McFadden because McFadden did not
       address the binding United States Supreme Court precedent of Montgomery v. Louisiana, 577
       U.S. ___, 136 S. Ct. 718 (2016). Smith argues that Montgomery mandates the reversal of his
       UUWF conviction because “a court has no authority to leave in place a conviction or sentence
       that violates a substantive rule, regardless of whether the conviction or sentence became final
       before the rule was announced” and “[t]here is no grandfather clause that permits States to
       enforce punishments the Constitution forbids.” Montgomery, 577 U.S. at ___, 136. S. Ct. at
       731. First, we disagree that the supreme court in McFadden failed to consider Montgomery. As
       the State points out, counsel in McFadden was granted leave to cite Montgomery as additional
       authority, and counsel made the same arguments in support of the motion that Smith makes
       here.
¶ 29       Furthermore, Montgomery did not address the issue we have here. Rather, Montgomery
       cautioned that states have no power to enforce a conviction or penalty barred by the
       Constitution. Montgomery, 577 U.S. at ___, 136 S. Ct. at 729-30. The State does not seek to
       enforce Smith’s invalid felony conviction in contravention of Montgomery, and nothing in
       McFadden prevents Smith from seeking to vacate his prior felony conviction. The issue here is
       whether a prior conviction based on a statute that has been subsequently declared facially
       unconstitutional may serve as proof of the predicate felony conviction in prosecuting a UUWF


                                                   -7-
       offense. In McFadden, our supreme court answered in the affirmative, and this court follows
       McFadden as we are bound to do. See People v. Artis, 232 Ill. 2d 156, 164 (2009).
¶ 30       In his second supplemental brief to this court, Smith additionally contends that if this court
       affirms his UUWF conviction, his offense should be reduced from a Class 2 felony to a Class 3
       felony. The offense of UUWF is itself a class 3 felony, and only subsequent violations are class
       2 felonies. See 720 ILCS 5/24-1.1(e) (West 2008). Smith argues that since his prior AUUW
       conviction was used to prove that his recent conviction was a subsequent violation, use of the
       AUUW conviction improperly enhanced his punishment. Smith contends that although Lewis
       permitted the use of a prior invalid conviction to prove defendant’s status as a felon, it
       expressly forbade using such a conviction to enhance punishment. As support, he points to
       Lewis’s citation to Burgett v. Texas, 389 U.S. 109 (1967), and United States v. Tucker, 404
       U.S. 443 (1972), and the Court’s statement in Lewis that “its interpretation was consistent”
       with those cases. Smith, however, reads too much into Lewis’s discussion of Burgett and
       Tucker.
¶ 31       As the Lewis Court noted, Burgett and Tucker held that a subsequent conviction or
       sentence was unconstitutional “because it depended upon the reliability of a past uncounseled
       conviction.” Lewis, 445 U.S. at 67. The Lewis Court held, however, that an uncounseled felony
       conviction may nonetheless be used as the basis to impose “a civil firearms disability,
       enforceable by a criminal sanction,” and its interpretation was “not inconsistent with” Burgett
       and Tucker. Id. The Court in Lewis explained that the subsequent conviction or sentence in
       Burgett and Tucker depended upon the reliability of the past uncounseled convictions, whereas
       the federal gun laws at issue in Lewis “focus not on reliability, but on the mere fact of
       conviction *** in order to keep firearms away from potentially dangerous persons. ***
       Enforcement of that essentially civil disability through a criminal sanction does not ‘support
       guilt or enhance punishment.’ [Citation.]” Id. Thus, Lewis did not forbid the use of a prior
       uncounseled felony conviction to enhance punishment as Smith contends; rather, Lewis
       determined that the mere enforcement of a statute prohibiting felons from possessing firearms
       through criminal sanction does not enhance punishment. Id. Lewis does not support Smith’s
       argument here.
¶ 32       Also instructive is People v. Easley, 2014 IL 115581, in which our supreme court
       examined section 24-1.1(e) of the UUWF statute to determine whether the defendant was
       improperly sentenced as a Class 2 offender when the State did not give defendant notice that it
       intended to charge him with an enhanced Class 2 offense. The defendant in Easley was
       convicted of UUWF and sentenced pursuant to section 24-1.1(e), which provided that a
       violation of this section is a class 3 felony and “any second or subsequent violation shall be a
       Class 2 felony ***.” 720 ILCS 5/24-1.1(e) (West 2008). The court reasoned that since the
       defendant had previously been convicted of a felony, as alleged in the indictment, “defendant’s
       Class 2 sentence was the only statutorily allowed sentence under” the statute. Easley, 2014 IL
       115581, ¶ 22. Therefore, the State need not give such notice because “the prior conviction is
       already a required element of the offense and only one class of felony is possible for that
       offense as alleged in the charging instrument.” Id. ¶ 24. Here, Smith stipulated to his felon
       status at the time of his UUWF conviction, and his prior felony conviction had not been
       vacated. Pursuant to Easley, Smith’s prior AUUW conviction was an element of his UUWF
       offense and only one class of felony is possible for that offense under section 24-1.1(e). The



                                                   -8-
       State did not impermissibly use Smith’s AUUW conviction to enhance his offense to a Class 2
       felony.
¶ 33       Smith also argues that his AUUW conviction should be vacated. In light of our supreme
       court’s decision in People v. Burns, 2015 IL 117387, we agree. In Burns, our supreme court
       determined that section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute “is facially
       unconstitutional, without limitation” because it “constitutes a flat ban on carrying ready-to-use
       guns outside the home.” Id. ¶ 25. As the court reasoned, “[i]t is precisely because the
       prohibition is not limited to a particular subset of persons, such as felons, that the statute, as
       written, is unconstitutional on its face.” (Emphasis in original.) Id. Therefore, the provision is
       not enforceable against anyone, including Smith, and we vacate his conviction for AUUW. Id.
       ¶ 32.
¶ 34       For the foregoing reasons, we affirm Smith’s UUWF conviction and sentence and vacate
       his AUUW conviction and sentence.

¶ 35      Affirmed in part and vacated in part.




                                                   -9-